Citation Nr: 9919987	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a total rating based on individual 
unemployability.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In November 1994, the Board, which at that time had 
jurisdiction of a claim for an increased disability rating 
for service-connected low back syndrome and of a claim for a 
total rating based on individual unemployability, granted an 
increased disability rating to 40 percent for the 
service-connected back disorder and remanded the case for the 
RO to reconsider the claim for a total rating based on 
individual unemployability in the first instance in light of 
the Board's decision to grant an increased schedular rating 
for the back disorder.  In the Introduction of the Board's 
November 1994 remand order, the Board noted for the RO's 
attention and appropriate action that the veteran, in a June 
1993 statement, claimed service-connected for a psychiatric 
disorder as secondary to his service-connected back 
condition.  On remand, the RO denied the claim for a total 
rating based on individual unemployability and returned the 
case to the Board.

In a April 1996 remand order, the Board concluded that the 
still pending claim for service connection for a psychiatric 
disorder secondary to the service-connected back disorder was 
intertwined with the claim for a total rating based on 
individual unemployability because, if service connection 
were granted for that disorder and a rating assigned, the 
claim for the total rating based on individual 
unemployability should consider this now service-connected 
disorder as well as the service-connected back disorder in 
deciding whether a total rating based on individual 
unemployability was warranted.  Therefore, the Board remanded 
the case again and instructed the RO to adjudicate the 
pending claim for service connection for a psychiatric 
disorder as secondary to the service-connected back disorder.

On remand, the RO, in a November 1998 rating decision, denied 
the claim for service connection for an anxiety disorder with 
depressive features as secondary to the service-connected 
back disorder.  In a March 1999 supplemental statement of the 
case, the RO continued the denial of the claim for a total 
rating based on individual unemployability.  The case was 
returned to the Board.

Of record is a June 1999 notice of disagreement with the 
November 1998 rating decision denying service connection for 
an anxiety disorder with depressive features as secondary to 
the service-connected back disorder.  Where a timely notice 
of disagreement has been filed with a claim and no statement 
of the case has been issued, the Board must remand the claim 
and instruct the RO to issue a statement of the case.  
Although the Board does not yet have jurisdiction of the 
claim because an appeal to the Board has not yet been 
perfected by the filing of a VA Form 9 substantive appeal in 
response to a statement of the case, the claim has 
nevertheless been placed in appellate status by the filing of 
the notice of disagreement, the procedural ball is now in 
VA's court, so to speak, and -- until a statement of the case 
is issued -- there exists a procedural defect, and the Board 
is obligated to remand the claim to the RO and order that the 
procedural defect be cured by issuing a statement of the 
case.  38 U.S.C.A. § 7105(a), (c), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§ 20.200 (1998); see generally Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); 38 C.F.R. § 19.9(a) (1998) ("If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.) 
(Emphasis added.); VAOGCPREC No. 16-92 (July 24, 1992) (where 
a statement of the case is deficient and the claimant has 
been prejudiced by the deficiency, the Board should remand 
the case to the RO).

In this case, because the outcome of the claim for a total 
rating based on individual unemployability is intertwined 
with -- that is, could be affected by -- the outcome of the 
claim for service connection for an anxiety disorder with 
depressive features, the Board will hold the claim for a 
total rating based on individual unemployability in abeyance 
until the statement of the case is issued for the claim for 
service connection for an anxiety disorder and the veteran 
has indicated whether he wishes to pursue that claim on 
appeal by filing a VA Form 9 substantive appeal.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must issue a statement of the 
case in response to the June 1999 notice 
of disagreement filed with the November 
1998 rating decision which denied service 
connection for an anxiety disorder with 
depressive features secondary to a 
service-connected back condition.  

2.  The RO must notify the veteran that, 
in order to appeal the denial of the 
claim for service connection for an 
anxiety disorder secondary to a 
service-connected back disorder to the 
Board, he must file a VA Form 9 
substantive appeal within 60 days from 
the date that the RO mails the statement 
of the case to the veteran or within the 
remainder of the 1-year period from the 
date of mailing of notification of the 
determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










